PER CURIAM:
Newport News Shipbuilding and Dry Dock Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of its request for relief from continuing compensation liability pursuant to 33 U.S.C. § 908(f) (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Newport News Shpbldg. and Dry Dock Co. v. Spiers, No. 03-624-BLA (BRB May 7, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED